 

Corporate Capital Trust II 8-K [cctii-8k_122216.htm]

EX-10.1

THIRD AMENDMENT TO THE EXPENSE SUPPORT AND CONDITIONAL
REIMBURSEMENT AGREEMENT

This third amendment to the Amended and Restated Expense Support and Conditional
Reimbursement Agreement (this “Third Amendment”) is made as of December 22,
2016, by and among CORPORATE CAPITAL TRUST II, a Delaware statutory trust,
(“Company”), CNL FUND ADVISORS II, LLC, a Delaware limited liability company
(“CNL”) and KKR CREDIT ADVISORS (US) LLC, a Delaware limited liability company
(“KKR”).

WHEREAS, the Company, CNL and KKR are parties to that certain Amended and
Restated Expense Support and Conditional Reimbursement Agreement dated September
24, 2015 (the “Agreement”); and

WHEREAS, the parties amended the Agreement on May 10, 2016 (the “First
Amendment”) and on September 23, 2016 (the “Second Amendment”); and

WHEREAS, in accordance with Section 4.5 of the Agreement, the parties desire to
further amend the Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:

1.                  

The reference to “December 31, 2016” in Section 1 of the Agreement is hereby
deleted, and “March 31, 2017” is inserted in the place of such deleted
reference.

2.                  

Full Force and Effect. Except as modified hereby, the Agreement shall remain in
full force and effect. All capitalized terms shall mean the same as in the
Agreement.

3.                  

Counterparts. This Third Amendment may be executed in more than one counterpart,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument. This Third Amendment may also be
executed electronically.

4.                  

Governing Law. This Third Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of law provisions.

[remainder of page blank; signatures follow]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first above written.

  CNL FUND ADVISORS II, LLC               By: /s/ Steven D. Shackelford   Name:
Steven D. Shackelford   Title: Chief Financial Officer               KKR CREDIT
ADVISORS (US) LLC               By: /s/ Nicole J. Macarchuk   Name: Nicole J.
Macarchuk   Title: Authorized Signatory               CORPORATE CAPITAL TRUST II
              By: /s/ Thomas K Sittema   Name: Thomas K. Sittema   Title: Chief
Executive Officer

 



 

 